Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.1 Page 1 of 18




Matthew M. Mahoney, Esq. (SBN 211184)
Dwayne H. Stein, Esq. (SBN 261841)
Erin L. Crane, Esq. (SBN 323278)
WITHAM MAHONEY & ABBOTT, LLP
401 B Street, Suite 2220
San Diego, California 92101
Telephone (619) 407-0505
E-Mail:      mahoney@wmalawfirm.com
             stein@wmalawfirm.com
             crane@wmalawfirm.com

Attorneys for Plaintiff PHAMATECH INCORPORATED,
a California corporation

                  UNITED STATES DISTRICT COURT

               SOUTHERN DISTRICT OF CALIFORNIA


PHAMATECH INCORPORATED,                 Case No. '21CV1234 AJB RBB
a California corporation                PLAINTIFF PHAMATECH,
                  Plaintiff,            COMPLAINT FOR:
v.                                       (1) BREACH OF CONTRACT;
                                         (2) BREACH OF IMPLIED
WALGREEN, CO., an Illinois                   COVENANT OF GOOD
Corporation, and DOES 1-10, inclusive        FAITH AND FAIR
                                             DEALING;
                  Defendants.            (3) NEGLIGENT
                                             MISREPRESENTATION;
                                         (4) CONVERSION;
                                         (5) COMMON COUNT
                                             GOODS SOLD AND
                                             DELIVERED;
                                         (6) COMMON COUNT
                                             ACCOUNT STAND,
                                         (7) UNFAIR BUSINESS
                                             PRACTICES (CODE CIV.
                                             PROC., § 17200)
PLAINTIFF PHAMATECH,
COMPLAINT
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.2 Page 2 of 18




                                                                        - 10 as follows:
                                      PARTIES
      1.     Plaintiff Phamatech, Inc. is a California corporation headquartered in
San Diego, California.
      2.     Defendant Walgreen Co. is an Illinois corporation, headquartered in the
state of Illinois, but registered as a California Corporation, Corp No. C0365922.
Walgreens conducts extensive business in the State of California, including
operating at least 586 stores in California and selling products to California residents
via ecommerce.
      3.     Plaintiff is unaware of the true names and capacities of Defendants
                         and therefore sue them by those fictitious names. Plaintiff
reserves the right to amend this Complaint to identify those defendants by their name
and capacity after that information is ascertained.
      4.     DOES 1 through 10 are the servants and/or agents of Defendant and
every act or omission alleged in this Complaint was committed within the course
and scope of that service and/or agency. Accordingly, DOES 1 through 10 may be
held liable for the acts and omissions alleged in this Complaint.
                          JURISDICTION AND VENUE
      5.     This Court has subject matter jurisdiction over this action pursuant to
28 U.S.C. §1332(a)(2) because it is a dispute between citizens of different states and
the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
      6.     The U.S. District Court for the Southern District of California has
personal jurisdiction over the Defendants because Defendants conduct significant
business in the Southern District of California and maintains offices and/or stores in
the Southern District of California, and many of the acts complained of and giving
rise to the claims alleged herein occurred in California.

COMPLAINT                                                                        Page 1
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.3 Page 3 of 18




       7.        Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial
part of the events and omissions giving rise to the claims alleged herein occurred in
this district.
                 ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
A.     Walgreens and Phamatech Enter into Agreement to Purchase and Sell
       Phamatech Goods.

       8.        Phamatech is a manufacturer of home drug-testing kits among other
products, and is a testing laboratory, located in San Diego. Historically, one of


home. Phamatech manufactures these kits and sells them to merchants who then sell
these products to their customers.         The relationship between Walgreens and
Phamatech goes back nearly twenty years when Phamatech began acting as a
                                                  Walgreens to sell to its customers.
       9.        As to the current dispute, in or about March 2017, the Walgreens and


                                                                              terms of
the Agreement, Walgreens sold certain Phamatech products in its stores. The
Agreement set forth that Phamatech would be compensated on a "consignment"
basis, meaning Walgreens would pay Phamatech once products were sold to
consumers.
       10.       In practice, the relationship between the Parties usually took the


stating the type of product and number of units Phamatech was to provide.
Phamatech would then fulfill the Purchase Orders by sending the requested items to
Walgreens to various distribution centers designated by Walgreens.




COMPLAINT                                                                       Page 2
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.4 Page 4 of 18




      11.    Pursuant to the Agreement, Walgreens agreed to only sell Phamatech
home drug-testing kits in its stores. Additionally, certain products were to be
manufactured by Phamatech and sold exclusively to Walgreens. For example,
Walgreens sought an "At Home Nicotine Test" that would be manufactured
exclusively for Walgreens stores.      Walgreens and Phamatech agreed that this
exclusivity would last for all of 2019 and 2020.III.
B.    The Agreement Specifies Walgreens is to Track Phamatech Sales
      Utilizing "Scan" Accounting.

      12.
compensation on a "scan basis." This meant that Walgreens would order and be in
possession of Phamatech goods, and then would place the Phamatech goods on
display for sale in its stores. When a customer purchased a Phamatech good, the


Phamatech at the contract price, less the contract amount for marketing and
promotional fees, for each item sold. Walgreens was required to make payment for


      13.    For tracking purposes, Walgreens was required to provide Phamatech
with documentation of what products were sold, the sales amount, and any
applicable marketing and promotional fees. This documentation would provide a
backup of how much Walgreens owed to Phamatech and was to be the basis for the
compensation paid by Walgreens to Phamatech under the Agreement.
      14.    However, starting in or about July 2017, Walgreens stopped providing
this documentation to Phamatech. Instead, Walgreens claimed the underlying sales
information was available through a vend
Walgreens was difficult if not impossible to access/navigate, and it failed to provide




COMPLAINT                                                                      Page 3
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.5 Page 5 of 18




understandable information whereby Phamatech could meaningfully trace the sale
of its goods.
C.    Walgreens Demands Increased Production and Supply of Phamatech
      Goods.

      15.       In or about March 2020, Walgreens notified Phamatech that Walgreens
needed to increase its orders because it intended to display "double facings" of
Phamatech products       meaning Walgreens would be displaying twice as much
Phamatech products than it had been previously. Walgreens even sought assurances
from Phamatech, in writing, that Phamatech would be able to manufacture and
timely ship to meet Walgreens' increased demand for additional Phamatech goods.
Phamatech adjusted its production of raw materials to meet this increased demand.
      16.       The result of Walgreens' requests was Phamatech being required to
timely ship any increased orders from Walgreens.         Phamatech complied with


items ready to ship. Phamatech was required to increase production because the
Agreement contained penalties for Phamatech not being able to timely fulfill orders.
      17.       Further, Walgreens also provided Phamatech with documentation
showing increased ordering of Pham


production of these items.
D.    Then, Just Weeks Later, Walgreens Inexplicably Cancels the
      Agreement.

      18.       On or about April 6, 2020, approximately two weeks later, while
Walgreens was demanding Phamatech ramp up production, Walgreens also sent
notification it was cancelling the entire scan-based Agreement without any warning




COMPLAINT                                                                     Page 4
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.6 Page 6 of 18




or explanation, effective August 21, 2020. The termination notice stated that the
"exit date" would occur on or about October 9, 2020.
      19.    Nonetheless, despite the cancellation, Phamatech continued to receive
regular purchase orders from Walgreens until July 2020.
E.    Per the Agreement, Walgreens Failed to Pay Phamatech for Items It Had
      Already Sold.

      20.    Even though Walgreens failed to substantiate its sales documentation,


documentation by matching payments to shipments and recorded sales.
Accordingly, Phamatech was able to establish that Walgreens has failed to pay it for
a significant amount of Phamatech goods sold by Walgreens.
      21.    Between July 2017 and December 2020, Walgreens sold approximately
$22,531,129 worth of Phamatech products pursuant to the Agreement. Walgreens
deducted $6,792,038 in contractual deductions and promotional fees, leaving a total


      22.    During this period, Walgreens paid Phamatech $13,069,310, leaving a
balance of approximately $2,699,781 owed and unpaid to Phamatech pursuant to the
terms of the Agreement.
      23.    Beginning on or about October 30, 2020, Phamatech provided notice to
Walgreens of the remaining unpaid $2,699,781 owed to Phamatech pursuant to the
Agreement.    However, Walgreens never acknowledged this money owed to
Phamatech. Phamatech continued to pursue these delinquent payments through
regular correspondence, without any response from Walgreens.
///
///
///


COMPLAINT                                                                     Page 5
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.7 Page 7 of 18




F.     Walgreens Returned Unusable Goods in Bad Faith.

       24.    Per the Agreement, once the contract was terminated, the parties were
required to work together to sell the remaining inventory of Phamatech goods in


                                ined the right to return unsold goods to Phamatech.
       25.    Nonetheless, instead of following the process to resell the remaining


units that Walgreens returned to Phamatech were items that had been ordered at least
four years earlier and was not part of the scan-based agreement, and these items were
well past the product expiration date. Further, most of the goods returned by
Walgreens were so damaged and/or destroyed as to render them unusable and
unsaleable.
       26.    Thus, the goods returned by Walgreens were worthless, as they could
not to be resold or repurposed by Phamatech due to their damaged/destroyed
condition and/or age resulting in damages not yet ascertainable.
       27.    Further, Pham
pay for all the Phamatech goods it sold. Instead, an estimated 600,000 units of
Phamatech goods were shipped, delivered, and sold but not paid for by Walgreens.
G.     The Parties Engaged in Required Informal Dispute Resolution.

       28.
required to notify the other of any potential claims prior to commencing a lawsuit.
The Parties further agreed to use good faith efforts to resolve the matter and negotiate
for a period of thirty days. If the claim is still not resolved, the Parties agreed to then


days. If the Parties have still not reached a resolution, either Party may pursue legal
recourse at its option.


COMPLAINT                                                                           Page 6
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.8 Page 8 of 18




      29.    In or about October 2020, Phamatech began corresponding with
Walgreens regarding its claim that Walgreens had not paid for all the goods sold
pursuant to the Agreement. To date, the Parties have been unable to resolve their
dispute following the previously mentioned Dispute Resolution procedure.
                           FIRST CAUSE OF ACTION

(Breach of Contract Against Defendant Walgreens and Does 1 through 10)

      30.     Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 29, inclusive, and incorporates the same herein by this
reference as though set forth in full.
      31.    Walgreens and Phamatech entered into a written agreement for
Walgreens to sell certain Phamatech products in its stores. The Agreement called
for Walgreens to pay Phamatech a set price for each item once Walgreens sold said
item, less any applicable promotional and marketing charges set forth in the
Agreement.
      32.    Per the Agreement, Walgreens provided Phamatech with Purchase
Orders for the amount of each product it was purchasing from Phamatech. Each
time Walgreens initiated a Purchase Order for Phamatech products, an offer was
made. The terms of the offer were expressly contained in that Purchase Order. By
fulfilling the Purchase Order and sending Walgreens the ordered products,
Phamatech accepted the offer contained in the Purchase Order.
      33.    For each Purchase Order, Phamatech sent Walgreens the conforming
goods stated in the Purchase Order. Per the Agreement, Walgreens agreed to sell
the Phamatech products in its stores and pay Phamatech the agreed-upon price for
each product sold.




COMPLAINT                                                                     Page 7
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.9 Page 9 of 18




      34.    Walgreens did not object to the terms contained in the Agreement or
corresponding Purchase Orders, nor did it ever refuse a shipment of goods from
Phamatech.
      35.    Phamatech performed all, or significantly all the acts required by
Agreement or was excused from performing such acts, in that Phamatech fulfilled
the Purchase Orders by delivering the ordered goods to Walgreens at the time and
place agreed upon by the parties.
      36.
were excused.
      37.    Walgreens breached the agreement by selling Phamatech products and
then refusing to pay Phamatech for all the products sold.
      38.    As a result, Phamatech was harmed in that Walgreens refused to pay
for all Phamatech goods it obtained and sold at its stores.
      39.    Phamatech has suffered damages as a direct and proximate result of


be approximately $2,699,781.
                         SECOND CAUSE OF ACTION

    (Breach of Implied Covenant of Good Faith and Fair Dealing Against
                  Defendant Walgreens and Does 1 through 10)

      40.    Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 39, inclusive, and incorporates the same herein by this
reference as though set forth in full.
      41.    Phamatech and Walgreens entered into contracts whereby Walgreens
purchased Phamatech products on consignment and agreed to pay Phamatech a set
price for each item sold in its stores. In fulfilling its duty to act in good faith as a




COMPLAINT                                                                        Page 8
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.10 Page 10 of 18




merchant, Walgreens must act honestly and observe reasonable commercial
standards of fair dealing in the trade. (Cal. Com. Code, § 2103(1)(b).)
      42.    Walgreens was required to take certain steps regarding the


goods in its stores and then pay Phamatech the contract price for each item sold.
      43.    Further, Walgreens was required to act reasonably in its
communications regarding the products for which Walgreens required would be


      44.    Walgreens knew or should have known that Phamatech would
manufacture these goods based on the representations, expectations, and demands
made by Walgreens.
      45.    In or about March 2020, Walgreens demanded Phamatech increase the
number of products it manufactured and provided to Walgreens. To that end,
Walgreens stated it would begin displaying twice as much Phamatech product and
would be ordering more Phamatech goods to meet this additional display.
Walgreens even repeatedly sought assurances from Phamatech that it would be able
to manufacture and timely ship good to meet this increased demand.
      46.
demand that it needed to ramp up production of these items so it could meet the
stated increased demand through 2020. These and other representations were
material to Plaintiffs' decision to increase manufacturing products for sale to
Walgreens. Absent these and other material representations, Phamatech would not
have increased the production of goods for the sole purpose of selling them to
Walgreens.
      47.    Phamatech performed all, or significantly all of the acts required by the
Purchase Agreement or were excused from performing such acts.



COMPLAINT                                                                      Page 9
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.11 Page 11 of 18




      48.
were excused.
      49.    However, as alleged above, Walgreens took affirmative steps to keep
Phamatech from realizing the benefit of the Agreement.
      50.    Walgreens breached


of the Agreement by, among other things, inducing Phamatech to increase its
production of items it knew Phamatech was manufacturing to meet Walgreens stated
demand for increased ordering, when in fact, Walgreens knew it was about to cancel
its contract with Phamatech.
      51.    Then, after Walgreens cancelled the Agreement with Phamatech,
Walgreens failed to pay Phamatech for the goods it sold, attempted to return goods
that were damaged, destroyed, or past its expiration date, and failed to account for
nearly 600,000 units of goods Phamatech provided to Walgreens.
      52.    Accordingly, Phamatech demands judgment against Walgreens and
requests
faith and fair dealing and for such other and further relief as the Court may deem
proper under the circumstances.
                           THIRD CAUSE OF ACTION

   (Negligent Misrepresentation Against Defendant Walgreens and Does 1
                                     through 10)

      53.     Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 52, inclusive, and incorporates the same herein by this
reference as though set forth in full.
      54.    In or about March 2020, Walgreens approached Phamatech and
demanded Phamatech increase the number of products it provided to Walgreens


COMPLAINT                                                                    Page 10
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.12 Page 12 of 18




Walgreens stated it would begin displaying twice as much Phamatech product.
Walgreens even repeatedly sought assurances from Phamatech that it would be able
to manufacture and timely ship this increased demand. Further, Walgreens provided
Phamatech with documentation which showed this increased demand and ordering
would continue at least through the end of 2020.
      55.    Walgreens knew these representations and demands, coupled with
providing documentation showing this increased demand would continue for a year,
would cause Phamatech to increase its production of products for the purpose of


      56.    Phamatech reasonably
demands that it needed to ramp up production of these items so it could meet the
stated increased demand through 2020. These and other representations were
material to Plaintiffs' decision to increase production of raw materials needed to meet


for increased production of products for Walgreens and had these items ready to
ship. Absent these and other material representations, Phamatech would not have
increased the production of raw materials for the sole purpose of producing goods


      57.    However, Walgreens made these representations without a reasonable
basis to believe they were true. In fact, at the same time Walgreens was making
these representations to Phamatech, Walgreens was actively negotiating with a
competing vendor. Two weeks after Walgreens induced Phamatech to double its
production of raw material needed for production
terminated its contract with Phamatech, and stated it would not be purchasing any
of the recently demanded items, and began a new contract with this competing
vendor.



COMPLAINT                                                                      Page 11
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.13 Page 13 of 18




      58.    At the time Walgreens made these misrepresentations to Phamatech,
Walgreens was aware of their falsity.
      59.    Had Phamatech known the truth behind these misrepresentations, it
would not have increased its production of raw materials exclusively for the purpose


      60.    As a direct and pro
Phamatech was damaged in an amount to be determined at trial.
                         FOURTH CAUSE OF ACTION

      (Conversion Against Defendant Walgreens and Does 1 through 10)

      61.    Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 60, inclusive, and incorporates the same herein by this
reference as though set forth in full.
      62.    Phamatech manufactured and owned the goods it produced, at the
reques
to the Agreement.
      63.    Per the terms of the Agreement, Walgreens would provide Phamatech
with Purchase Orders, stating the type of product and number of units Phamatech
was to provide. Phamatech would then fulfill the PO by sending the requested items
to Walgreens.
      64.    Over many years, Walgreens ordered Phamatech goods, and Phamatech
fulfilled each of these orders.
      65.
knowingly or intentionally taking possession of an estimated 600,000 units of
Phamatech goods, and then either refusing to return or paying for the goods after
Phamatech demanded its return.




COMPLAINT                                                                    Page 12
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.14 Page 14 of 18




         66.
payment.
         67.
destroying the goods, Phamatech was damaged in an amount to be determined at
trial.
         68.
harm.
                           FIFTH CAUSE OF ACTION

(Common Count         Goods Sold and Delivered Against Defendant Walgreens
                              and Does 1 through 10)

         69.   Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 68, inclusive, and incorporates the same herein by this
reference as though set forth in full.
         70.   During the period between 2017 and 2020, Walgreens became indebted
to Phamatech in the amount of $15,739,091 for goods sold and delivered to
Walgreens at the price set forth in the Agreement.
         71.   Walgreens has paid to Phamatech only the amount of $13,069,310,
though demand for payment in full has been made, and there is now due, owing, and
unpaid from Walgreens to Phamatech the amount of $2,699,781, with interest on
that amount at the rate of 10% from November 1, 2020.
                            SIXTH CAUSE OF ACTION
 (Common Count         Account Stated     Against Walgreens and Does 1 through
                                          10)
         72.   Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 71, inclusive, and incorporates the same herein by this
reference as though set forth in full.


COMPLAINT                                                                     Page 13
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.15 Page 15 of 18




      73.    Following the Termination of the Agreement, Walgreens owed
Phamatech money from the goods Phamatech delivered and Walgreens sold
pursuant to the Agreement.
      74.    By the terms of the Agreement, Phamatech and Walgreens agreed that
Walgreens would pay a certain price for each good delivered by Phamatech and sold
by Walgreens.
      75.    During the period between 2017 and 2020, Walgreens became indebted
to Phamatech in the amount of $15,739,091 for goods sold and delivered to
Walgreens at the price set forth in the Agreement.
      76.    Walgreens has paid to Phamatech only the amount of $13,069,310,
though demand for payment in full has been made, and there is now due, owing, and
unpaid from Walgreens to Phamatech the amount of $2,699,781, with interest on
that amount at the rate of 10% from November 1, 2020.
      77.    Walgreens promised to pay the contract price for each Phamatech
product sold pursuant to the Agreement.
      78.    Walgreens has not paid Phamatech all the amount owed under the
Agreement
      79.    Walgreens owes Phamatech the amount of $2,699,781, with interest on
that amount at the rate of 10% from November 1, 2020.
                         SEVENTH CAUSE OF ACTION

   (Unfair Competition, California Business and Profession Code §17200
             Against Defendant Walgreens and Does 1 through 10)

      80.     Plaintiff repeats, repleads and realleges the allegations contained in
paragraphs 1 through 79, inclusive, and incorporates the same herein by this
reference as though set forth in full.




COMPLAINT                                                                    Page 14
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.16 Page 16 of 18




      81.     Walgreens was engaged in the business practice of representing that it


were sold in its stores, when instead, Walgreens was refusing to pay for all the goods
it sold, and failing to provide the required documentation so Phamatech could track
the sale of its goods.
      82.    California Business & Professions Code section 17200 (the Unfair
Competition Law or "UCL") prohibits any "unlawful, unfair, or fraudulent business
act or practice."
      83.
established public policy or is immoral, unethical, oppressive, unscrupulous or
substantially injurious to consumers, and that unfairness is determined by weighing
the reasons, justifications and motives of the practice against the gravity of the harm
to the alleged victims.
      84.    Walgreens has violated Section 17200's prohibition against "unfair"
business acts or practices by, inter alia, inducing Phamatech to provide it with goods


once the goods are sold in its stores.
      85.
injured in fact. 66.
injury to Phamatech.
      86.    Additionally, pursuant to California Business & Professions Code
§17203, Phamatech seeks an order requiring Walgreens to immediately cease such
acts of unfair business practices and requiring Walgreens to fully pay its vendors for
all the goods it has sold on consignment.
///
///
///

COMPLAINT                                                                      Page 15
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.17 Page 17 of 18




                            PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment as follows:

      1.     General and special damages, in excess of $2,699,781, in an amount
to be proven at trial;
      2.     Equitable relief in the form of an injunction prohibiting the unfair
business practices alleged herein;
      3.
to the Agreement;
      4.     Award Plaintiffs pre- and post-judgment interest as requested herein;
and
      5.     Provide such other relief as the Court deems equitable and just and
proper.


DATED this th of July 2021.
                                     WITHAM MAHONEY & ABBOTT, LLP


                                     By: /s/ Dwayne H. Stein
                                       Matthew M. Mahoney, Esq. (SBN 211184)
                                       Dwayne H. Stein, Esq. (SBN 261841)
                                       Erin L. Crane, Esq. (SBN 323278)
                                       401 B Street, Suite 2220
                                       San Diego, California 92101
                                       Email: mahoney@wmalawfirm.com
                                               stein@wmalawfirm.com
                                               crane@wmalawfirm.com
                                       Tele: (619) 407-0505 / Fax: (619) 872-0711

                                     Counsel for Plaintiff PHAMATECH,
                                     INCORPORATED, a California corporation




COMPLAINT                                                                  Page 16
Case 3:21-cv-01234-AJB-RBB Document 1 Filed 07/08/21 PageID.18 Page 18 of 18




                       DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(a) of the Federal Rules of Civil Procedure, Plaintiff
PHAMATECH, INC. hereby demands a jury trial as to all issues.


DATED this    h of July 2021.
                                   WITHAM MAHONEY & ABBOTT, LLP


                                   By: /s/ Dwayne H. Stein
                                     Matthew M. Mahoney, Esq. (SBN 211184)
                                     Dwayne H. Stein, Esq. (SBN 261841)
                                     Erin L. Crane, Esq. (SBN 323278)
                                     401 B Street, Suite 2220
                                     San Diego, California 92101
                                     Email: mahoney@wmalawfirm.com
                                             stein@wmalawfirm.com
                                             crane@wmalawfirm.com
                                     Tele: (619) 407-0505 / Fax: (619) 872-0711

                                   Counsel for Plaintiff PHAMATECH,
                                   INCORPORATED, a California corporation




COMPLAINT                                                               Page 17
